Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3025 Dreyfus Institutional Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Money Market Fund, Government Securities Series September 30, 2008 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills15.0% of Purchase (%) Amount ($) Value ($) 12/26/08 (cost $4,975,454) 2.08 Repurchase Agreements85.0% Banc of America Securities LLC dated 9/30/08, due 10/1/08 in the amount of $4,000,011 (fully collateralized by $3,981,000 U.S. Treasury Notes, 4%, due 8/31/09, value $4,080,027) 0.10 Credit Suisse (USA) Inc. dated 9/30/08, due 10/1/08 in the amount of $4,000,028 (fully collateralized by $3,085,000 U.S. Treasury Bonds, 6.75%, due 8/15/26, value $4,080,398) 0.25 Deutsche Bank Securities dated 9/30/08, due 10/1/08 in the amount of $4,000,056 (fully collateralized by $3,807,900 U.S. Treasury Notes, 4.50%, due 9/30/11, value $4,080,089) 0.50 Goldman, Sachs & Co. dated 9/30/08, due 10/1/08 in the amount of $4,200,002 (fully collateralized by $3,912,700 U.S. Treasury Notes, 4.25%, due 11/15/14, value $4,284,084) 0.02 Greenwich Capital Markets dated 9/30/08, due 10/1/08 in the amount of $4,000,022 (fully collateralized by $3,525,000 U.S. Treasury Bonds, 5%, due 5/15/37, value $4,083,501) 0.20 HSBC USA Inc. dated 9/30/08, due 10/1/08 in the amount of $4,000,022 (fully collateralized by $4,095,000 U.S. Treasury Bills, due 1/15/09, value $4,083,821) 0.20 J.P. Morgan Chase & Co. dated 9/30/08, due 10/1/08 in the amount of $4,000,011 (fully collateralized by $3,070,000 Treasury Inflation Protected Securities, 3.50%, due 1/15/11, value $4,081,634) 0.10 Total Repurchase Agreements (cost $28,200,000) Total Investments (cost $33,175,454) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total STATEMENT OF INVESTMENTS Dreyfus Institutional Money Market Fund, Money Market Series September 30, 2008 (Unaudited) Negotiable Bank Certificates of Deposit18.2% Principal Amount ($) Value ($) Branch Banking & Trust Co. 2.89%, 11/5/08 3,000,000 Fifth Third Bank 2.80%, 11/10/08 5,000,000 State Street Bank and Trust Co. 3.00%, 10/20/08 3,000,000 SunTrust Bank 3.00%, 12/16/08 3,000,000 Total Negotiable Bank Certificates of Deposit (cost $14,000,000) Commercial Paper37.8% Barclays U.S. Funding Corp. 2.70%, 10/6/08 2,000,000 Beethoven Funding Corp. 6.50%, 10/1/08 3,000,000 a Calyon North America Inc. 2.75%, 10/6/08 3,000,000 Canadian Imperial Holdings 2.79%, 10/9/08 2,000,000 Cancara Asset Securitisation Ltd. 6.00%, 10/1/08 3,000,000 a Citigroup Funding Inc. 2.83%, 10/7/08 4,000,000 Gemini Securitization Corp., LLC 6.00%, 10/1/08 3,000,000 a Greenwich Capital Holdings Inc. 2.71%, 10/7/08 3,000,000 Mont Blanc Capital Corp. 7.00%, 10/1/08 3,000,000 a Three Pillars Funding LLC 6.50%, 10/1/08 3,000,000 a Total Commercial Paper (cost $28,993,714) Corporate Note2.6% Wachovia Bank, N.A. 3.25%, 12/24/08 (cost $1,996,180) 2,000,000 b U.S. Government Agency28.7% Federal Home Loan Bank System 0.10%, 10/1/08 (cost $22,000,000) 22,000,000 Repurchase Agreement13.0% Barclays Financial LLC 1.80%, dated 9/30/08, due 10/1/08 in the amount of $10,000,500 (fully collateralized by $10,108,000 Federal National Mortgage Association, 4.81%, due 2/10/12, value $10,200,741) (cost $10,000,000) Total Investments (cost $76,989,894) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2008, these securities amounted to $15,000,000 or 19.5% of net assets. b Variable rate securityinterest rate subject to periodic change. At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -2- SSL-DOCS2 70180139v2 FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Money Market Fund By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 By: /s/ James Windels James Windels Treasurer Date: November 17, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -3-
